Citation Nr: 1727684	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a fungal infection of the toenails and fingernails.

3.  Entitlement to service connection for a headache disorder, including as secondary to the service-connected tinnitus.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1990, and from January to March 1991.

This appeal arises before the Department of Veterans' Affairs (VA) from an April 2010 rating decision from the VA Regional Office (RO) in Seattle, Washington.

VA treatment records reflect that the Veteran's headache disorder may be associated with the Veteran's service-connected tinnitus.  Hence, the Board has recharacterized the issue as reflected on the front page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a right knee disability, fungal infection of the finger- and toenails, and a headache disorder addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At its worst, the Veteran has Level III hearing loss in the right ear and Level I hearing in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I. VCAA

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim an initial compensable evaluation for hearing loss.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record shows the AOJ has obtained VA treatment records and identified and available private treatment records.  In addition, the AOJ obtained service treatment and personnel records.  VA examinations were afforded the Veteran in March 2010 and June 2014.  For the purposes of adjudicating the increased evaluation claim herein decided, the examination reports, in aggregate, provide an adequate basis for rendering decisions in the Veteran's current appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


II. Entitlement to a Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations, or "staged ratings," for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran filed a notice of disagreement (NOD) with the April 2010 rating decision that granted service connection for bilateral hearing loss and assigned an evaluation of zero percent, effective in August 2009.

The Veteran contends that his service-connected bilateral hearing loss is worse than initially evaluated.  However, after careful review of the evidence, the Board finds that the medical evidence does not support the Veteran's assertions.  

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

38 C.F.R. § 4.86(a) (2016) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately. Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 


In March 2010, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows: 

March 2010
Hertz

1000
2000
3000
4000
Avg.
Right
40
35
35
40
37.5
Left
20
30
40
40
32.5

The average puretone threshold was 37.5 decibels in the right ear and 32.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  See the March 2010 VA examination report.  

Based upon the results of the March 2010 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral I is derived for the left ear.  As both ears derive the same numeric designation under the Table IV, neither ear is, in this case, the "better ear."  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  Neither ear shows an exceptional pattern of hearing impairment as contemplated by 38 C.F.R. § 4.86.  

The Veteran argues, in essence, that his hearing is worse than has been evaluated.  Review of VA treatment records reflects that he has sought treatment for his hearing impairment, to include decreased hearing acuity.  


In June 2014, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows: 

June 2014
Hertz

1000
2000
3000
4000
Avg.
Right
30
30
40
30
32.5
Left
10
20
25
35
22.5

The average puretone threshold was 32.5 decibels in the right ear and 22.5 decibels in the left ear.  CNC speech audiometry tests were conducted at different initial thresholds, and revealed two separate speech recognition ability measurements:  80 percent in the right ear and 92 percent in the left ear, and 80 percent in the right ear and 84 percent in the left.  See the June 2014 VA examination report (posted in Legacy Content Manager Documents, rec'd 9/24/2014 but conducted in 6/2014).  The Board will use those measurements most favorable to the Veteran, in this case the latter:  80 percent in the right ear and 84 percent in the left.   

Based upon the results of the June 2014 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral III is derived for the right ear and a Roman numeral I is derived for the left ear.  In this case, the left ear is the "better ear."  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.  Neither ear shows an exceptional pattern of hearing impairment as contemplated by 38 C.F.R. § 4.86.  

Accordingly, the Veteran's hearing impairment is represented by no more than a Level III for the right ear and a Level I for the left ear.  As above noted, this represents a zero percent rating under the criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the Veteran's statements that his hearing loss is worse than initially evaluated.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 1372 (Fed. Cir. 2007).  And the Board finds his statements to be credible.  However, as above stated, the evidence does not establish an initial evaluation greater than zero percent for bilateral hearing loss is warranted.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The results obtained in the March 2010 and June 2014 examinations have determined that the Veteran's hearing, at worst, measures Level III on the right and Level I on the left.  This, as above noted, corresponds to a zero percent evaluation, and no greater, under the criteria.  See 38 C.F.R. § 4.85, Table VI; see Lendenmann, supra. 

The Board has considered whether "staged ratings" are appropriate, as required by Hart, supra.  But the evidence does not show audiological findings that reveal hearing impairment of a level greater than which has been measured in the March 2010 and June 2014 VA examinations at any time during the period under appeal.
 
There is no reasonable doubt to be resolved, the preponderance is against an initial schedular evaluation greater that zero percent for bilateral hearing loss and, accordingly, an initial schedular evaluation greater than zero percent for bilateral hearing loss is not warranted.

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has argued that his hearing disability is worse than initially evaluated.  In addition, in March 2010 and June 2014 VA examinations, the examiner asked the Veteran about the functional impact of his hearing impairment on his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455, 21 Vet. App. 447, 455 (2007).  The Veteran reported that he has a difficult time understanding what people are saying.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  Thus, where, as here, the claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette v. Shulkin, No. 15-2818, 3 (Vet. App., March 6, 2017).

In Doucette, the US Court of Appeals for Veterans Claims (CAVC) recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, ear pain, recurrent loss of balance and isolation, among others.  Id., p. 4.  In fact, VA treatment records show complaints of and treatment for ear and head pain occurring with episodes of increased tinnitus.  This matter is the subject of the remand, below, as the medical evidence and the Veteran's report reflect these symptoms may be associated with his claim for service connection for a headache disorder-which is also on appeal.


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.



REMAND

The Veteran seeks service connection for a right knee disability, fungal infection of the toenails and fingernails, and a headache disorder.

First, and of most critically, VA treatment records throughout demonstrate that the Veteran has intermittently been homeless throughout the entirety of the time his claims have been pending, including in 2015.  

In addition, it appears that the claims file is missing critical records.  VA treatment records refer to the Veteran's receipt of Worker's Compensation benefits.  And, the Veteran's service treatment records appear to be incomplete, and his service personnel records have not been obtained.  The Veteran's report of the conditions of his service, and whether he served in Southwest Asia, has been inconsistent.  As service in Southwest Asia invokes certain presumptions, this must be clarified.

The medical evidence reflects that the Veteran has been diagnosed with right knee, fungal infection, and headache disorders.  VA and private treatment records reflect the Veteran has been found to exhibit right knee disabilities.  In particular, results of private magnetic resonance imaging (MRI) show multiple diagnoses including osteoarthritis and degeneration of the medial meniscus.  See Pvt tx (K. Reg.) R Knee MRI (rec'd 8/13/2010).  However, during the pendency of this claim, the Veteran underwent surgery for his right knee disability.  A January 2015 VA examination shows he is now diagnosed with status post total right knee replacement and resolved degenerative joint disease.  See January 2015 VA Examination for Knees.  In addition, VA treatment records reflect that the Veteran was described with yellow, thick nails in the left hand and assessed with onychomycosis of the hands, and that he sought treatment for right-sided headaches associated with episodes of increased tinnitus in 2009.  See CAPRI Clinical Records (posted in Legacy Content Manager Documents) (rec'd 6/04/2015) pp. 738; and VA tx (Portland) 4/09-1/10 (rec'd 4/05/2010) pp. 44-5.

Concerning an inservice injury or disease, service treatment records show no injury or treatment for a right knee problem, fungal infection of the feet and hands, or headaches during active service. 

However, in the case of the claim for right knee disability, the Veteran has presented the opinion of his private health care provider, D.R.H., A.R.N.P. of Yakima Valley Farm Workers Clinic that the Veteran's right knee is 

a chronic condition that, on a greater than 50% basis, is related to the injury while in the military in 1988.

See Pvt tx (Yakima Valley) +op R knee (rec'd 1/21/2011).  

VA accorded the Veteran a VA examination on January 9, 2015.  The examiner opined that 

[t]he right knee DJD is at least as likely as not related to the left knee condition due to overcompensation and weight bearing, as the left knee deteriorated and there was no other specific alternative mechanism offered for the right knee.

See January 9, 2015 VA Examination for Knee, p. 8.  

However, the examiner did not reference the January 2011 private medical opinion.  In addition, the examiner appeared to rely on a history as given by the Veteran, and did not make an independent review of the service treatment records in offering the above opinion.  In a January 28, 2015 VA Medical Opinion, a different examiner conducted a review of the claims file, including the service treatment records, and opined that the Veteran's diagnosed left knee disability was less likely than not the result of active service.  No opinion was offered concerning the claimed right knee disability.

The Board observes that a September 2013 statement proffered by the Veteran's representative in response to a query resulting from an August 2013 Decision Review Officer conference report, clarified that the Veteran intended to claim service connection for his left knee disability.  The claim for a left knee disability was denied by a January 2015 rating decision.  

Once the VA endeavors to provide a VA examination, the examination must be adequate for the purposes of adjudicating the claim.  The January 9, 2015 VA examination concerning the right knee disability is inadequate in that the examiner did not mention either the private medical opinion or demonstrate review of the Veteran's service treatment records.  Therefore, a clarifying opinion is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Concerning the claimed fungal infection of the finger- and toenails, the Veteran has stated that he first manifested fungal infections of the finger- and toenails during active service, and the condition has been present from then to the present.  He averred that he has self-treated the condition.  The Veteran is competent to observe and report that he had a skin condition of the finger- and toenails during service, and that the condition he has self-treated since discharge to the present appears to be the same as that which he had during active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given that VA treatment records show he manifested and was treated for a fungal infection of the fingernails and hands during the pendency of this appeal, VA examination is required to obtain an opinion as to whether the fungal condition he now manifests could in any way be related to his active service.

Concerning the claimed headache disorder, the Board notes that the Veteran has associated the headache disorder with his tinnitus, which is service connected, and he has been observed to present for treatment when complaining of both pain in the ear and head, and to also report increased ringing in his ears.  A disability that is found to be proximately due to or the result of a service connected disability shall be service connected.  See 38 C.F.R. § 3.310(a) (2016).  VA examination is thus required to obtain an opinion as to the etiological connection, if any, the claimed headache disorder has to the service-connected tinnitus, as well as determining whether the condition may be in any way related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain the Veteran's complete service and personnel records.  Conduct all actions necessary to ensure that all records are obtained, including those actions appropriate for "lost or destroyed" records.  The Board seeks to know the conditions under which the Veteran served and where he was stationed throughout his active service, especially for that period of time from January to March 1991.  The Board also seeks to know if the Veteran served as a reservist or in the National Guard. 

2.  Perform any and all development considered necessary to adjudicate the Veteran's claims for a right knee disability and fungal infection of the finger- and toenails, and for a headache disorder including as secondary to the service connected tinnitus.  In particular, the Veteran should be asked to identify any further treatment received by Dr. D.R.H., A.R.N.P., and by the Yakima Valley Farm Workers Clinic; and to disclose whether he is or has received Worker's Compensation benefits.  Obtain any and all decisions, and associated documentation, for Worker's Compensation claims the Veteran may have filed.  Obtain any relevant VA treatment records that are not already of record.

3.  After #1-3 above has been completed, obtain an addendum to the January 2015 VA examination for knee.  Only if it is determined a new examination should be conducted, schedule the Veteran for VA examination with the appropriate examiner to determine the nature, extent and etiology of his claimed right knee disability.  

The entire claims folder, to include this remand, must be made available to the examiner for review, and the examination reports should reflect that such a review was accomplished, including of lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to provide an opinion as to whether it as likely as not (50 percent or greater probability) that the Veteran's right knee pathology is related to his active service or had its onset during active service?  The examiner is asked to specifically address the January 2011 private medical opinion and the Veteran's service treatment records, to include any newly received records.

A complete rationale should be provided for all opinions given.  

4.  After #1-3 has been completed, schedule the Veteran for VA examination with the appropriate examiners to determine the nature, extent and etiology of his claimed fungal infections of the finger- and toenails, and of his claimed headache disorder.  

The entire claims folder, to include this remand, must be made available to the examiner for review, and the examination reports should reflect that such a review was accomplished, including of lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  


The examiner is asked to offer opinions as to whether it 

a) is as likely as not (50 percent or greater probability) that the Veteran's fingernail and hand onychomycosis and any manifested toenail fungal infection is related to his active service, or had its onset during active service.

b) is as likely as not (50 percent or greater probability) that the Veteran's manifested headache disorder 

1. is related to any service-connected disability, to include his service-connected tinnitus, or 
2. is related to his active service, or had its onset during active service.

A complete rationale should be provided for all opinions given.  

5.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


